Citation Nr: 0416544	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-00 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals, lumbar strain.

2.  Entitlement to service connection for a urinary 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1988 to 
December 1991.  The veteran served in the National Guard in 
Arkansas from September 1996 to September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2001 and March 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.


REMAND

Regarding the service-connected back disability, the veteran 
reported her back disability is manifested by more severe 
symptomatology than reflected by the assigned 20 percent 
rating.  Moreover, during her November 2003 hearing before 
the Board, the veteran described the onset of additional 
symptoms of numbness and radiculopathy associated with the 
lower back disability.  The veteran also indicated that she 
had been treated recently for her back disability at the VA 
Medical Center in Little Rock, including treatment in that 
facility's emergency room.  

With respect to the claim for service connection for a 
urinary condition, the veteran reported she received 
treatment for a urinary tract infection in 1992 at the Fort 
Bliss military installation in Texas, while residing there 
with her service member spouse.  She further stated that she 
received treatment by a private physician in Houston, Texas.  
Reports pertaining to these instances of treatment are not 
currently of record.  

In view of the current state of the record, it is the opinion 
of the Board that further development is required.  The 
record on appeal is deficient in that it lacks potentially 
relevant evidence which could reveal information essential to 
the determination whether relief can be granted to the 
veteran.  Littke v. Derwinski,       1 Vet. App. 90 (1990).  
Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

It is the opinion of the Board that contemporaneous and 
thorough VA examinations and medical opinions would be of 
assistance to the Board in its disposition of the issues 
under appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); see also, Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Littke, 1 Vet. App. at 92; Green, 1 Vet. App. at 124. 

Accordingly, the case is remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C. §§  5102, 
5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b).  See also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment of private 
health care providers who have treated her 
for her urinary disorder or back disability.  
With any necessary authorization(s) from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to this 
request, which have not been previously 
associated with the claims file, to include 
any treatment records from private physicians 
in Houston, Texas.  (See January 2002 Hearing 
Transcript, page 4.)

3.  The RO should obtain from the VAMC in 
Little Rock, Arkansas, or any other indicated 
VA medical facility, complete medical records 
pertaining to treatment of the veteran's back 
disability, which have not been associated 
with the claims file, to include records 
dated from November 2000 to the present.

4.  The RO should also attempt to obtain any 
medical records of treatment from Fort Bliss, 
Texas where the veteran has alleged treatment 
for her urinary disorder in 1992, as a 
dependent spouse of a service member.  The 
veteran should provide her social security 
number and her spouse's name and social 
security number.  The RO should contact Fort 
Bliss directly, and the National Personnel 
Records Center if necessary, if the RO is 
informed that any such records have been 
retired.  All attempts to obtain these 
records should be fully documented by the RO. 

5.  Thereafter, the veteran should be 
afforded a VA examination to determine the 
severity of her service-connected residuals 
of lumbar strain, both orthopedic and 
neurological.  The claims folder should be 
made available to the examiner, and the 
examiner should verify that the claims folder 
was reviewed.  All tests and studies deemed 
necessary should be completed.

The examination should include range of 
motion studies of the lumbosacral spine.  The 
examiner should indicate any involvement of 
joint structure, muscles, and nerves, and 
comment on the presence or absence of pain, 
weakened movement, excess fatigability, 
incoordination, muscle atrophy, changes in 
condition of the skin indicative of disuse, 
and the functional loss resulting from any 
such manifestations.  The examiner should 
also provide an opinion as to the degree of 
any functional loss that is likely to result 
from a flare-up of symptoms or on extended 
use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A rationale should be given for any 
conclusion expressed.

6.   Additionally, the veteran should be 
scheduled for a VA examination in order to 
determine the nature and etiology of any 
diagnosed urinary disorder.  It is essential 
that the claims folder be provided to the 
examiner for review in conjunction with this 
examination and that fact should be so noted 
in the medical report.  All testing deemed 
necessary by the examiner should be performed 
and the results reported.   In conjunction 
with a review of the claims folder and an 
examination of the veteran, the examiner is 
asked to render an opinion whether the 
veteran has a chronic genitourinary disorder.  
If so, the examiner is asked to opine whether 
it is at least as likely as not (probability 
of 50 percent or more) that any currently 
diagnosed urinary disorder is related to 
episodes of urinary tract infections treated 
in service. 

7.  Thereafter, the RO should readjudicate 
the issues on appeal.  The Board notes that 
the Schedule of Rating Disabilities 
pertaining to disabilities of the spine under 
38 C.F.R. § 4.71, Diagnostic Codes 7800-7833, 
was amended and rewritten, effective 
September 26, 2003.  See Fed. Reg. 51454-
51458 (August 27, 2003).  This change became 
effective during the veteran's appeal.  The 
RO will have an opportunity to consider the 
amended schedular criteria.  If the 
determination remains unfavorable to the 
veteran, she and her representative should be 
furnished a supplemental statement of the 
case.  The supplemental statement of the case 
must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

